Citation Nr: 0616510	
Decision Date: 06/06/06    Archive Date: 06/13/06

DOCKET NO.  03-30 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for a 
bipolar disorder, prior to September 23, 2005.

2.  Entitlement to a rating in excess of 50 percent for a 
bipolar disorder, since September 23, 2005.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel




INTRODUCTION

The veteran served on active duty from March 1954 to February 
1957 and from September 1961 to October 1975.
This claim is on appeal from the Baltimore, Maryland, 
Department of Veterans Affairs (VA) Regional Office (RO), 
which granted service connection for a bipolar disorder 
initially rated at 10 percent disabling effective as of March 
2001.  The veteran disagreed with the rating, which was later 
increased to 30 percent effective the entire time on appeal.  
However, a rating decision issued subsequent to a notice of 
disagreement which grants less than the maximum available 
rating does not "abrogate the pending appeal."  AB v. 
Brown, 6 Vet. App. 35, 38 (1993); see also Corchado v. 
Derwinski, 1 Vet. App. 160 (1991).  
In addition, the RO subsequently increased the rating to 50 
percent and assigned an effective date of September 23, 2005.  
The Board notes that a claim placed in appellate status by 
disagreement with the original or initial rating award 
(service connection having been allowed) but not yet 
ultimately resolved, as is the case herein at issue, remains 
an "original claim" and is not a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119 (1999).  
In such cases, separate compensable evaluations must be 
assigned for separate periods of time if such distinct 
periods are shown by the competent evidence of record during 
the pendency of the appeal, a practice known as "staged" 
ratings.  Id. at 126.  As the veteran has not withdrawn the 
appeal, or otherwise limited consideration, the 
characterization on the title page reflects the issues that 
are in need of appellate review.  

This case was remanded by the Board in September 2005 for 
further development and is now ready for disposition. 

For the reasons more fully discussed below, the issue of 
entitlement to TDIU is addressed in the REMAND portion of the 
decision and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to September 2005, the veteran's psychiatric 
symptomatology, including anxiety, level of social 
activities, fluctuating mood, and global assessment of 
functioning (GAF) of 68, among other things, was 
demonstrative of no more than occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks.

2.  Since September 2005, the veteran's symptoms of a bipolar 
disorder, including fluctuating mood, impaired concentration 
and attention, and a GAF of 45, among other things, are most 
consistent with "difficulty" in establishing and 
maintaining effective relationships.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for a 
bipolar disorder, prior to September 23, 2005, have not been 
met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 38 
C.F.R. §§ 4.126, 4.130, Diagnostic Codes (DCs) 9411, 9440 
(2005).

2.  The criteria for a rating in excess of 50 percent for a 
bipolar disorder, since September 23, 2005, have not been 
met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 38 
C.F.R. §§ 4.126, 4.130, DCs 9411, 9440 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2005).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2005).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2005).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2005). 

I.  Entitlement to a Rating in Excess of 30 Percent for a 
Bipolar Disorder, Prior to September 23, 2005

Under the current regulations, a 30 percent rating will be 
assigned for a bipolar disorder with occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

In order for the veteran to receive a rating higher than 30 
percent for a bipolar disorder, the evidence must show the 
following:

?	occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for a 
bipolar disorder, prior to September 23, 2005.

2.  Entitlement to a rating in excess of 50 percent for a 
bipolar disorder, since September 23, 2005.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel




INTRODUCTION

The veteran served on active duty from March 1954 to February 
1957 and from September 1961 to October 1975.
This claim is on appeal from the Baltimore, Maryland, 
Department of Veterans Affairs (VA) Regional Office (RO), 
which granted service connection for a bipolar disorder 
initially rated at 10 percent disabling effective as of March 
2001.  The veteran disagreed with the rating, which was later 
increased to 30 percent effective the entire time on appeal.  
However, a rating decision issued subsequent to a notice of 
disagreement which grants less than the maximum available 
rating does not "abrogate the pending appeal."  AB v. 
Brown, 6 Vet. App. 35, 38 (1993); see also Corchado v. 
Derwinski, 1 Vet. App. 160 (1991).  
In addition, the RO subsequently increased the rating to 50 
percent and assigned an effective date of September 23, 2005.  
The Board notes that a claim placed in appellate status by 
disagreement with the original or initial rating award 
(service connection having been allowed) but not yet 
ultimately resolved, as is the case herein at issue, remains 
an "original claim" and is not a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119 (1999).  
In such cases, separate compensable evaluations must be 
assigned for separate periods of time if such distinct 
periods are shown by the competent evidence of record during 
the pendency of the appeal, a practice known as "staged" 
ratings.  Id. at 126.  As the veteran has not withdrawn the 
appeal, or otherwise limited consideration, the 
characterization on the title page reflects the issues that 
are in need of appellate review.  

This case was remanded by the Board in September 2005 for 
further development and is now ready for disposition. 

For the reasons more fully discussed below, the issue of 
entitlement to TDIU is addressed in the REMAND portion of the 
decision and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to September 2005, the veteran's psychiatric 
symptomatology, including anxiety, level of social 
activities, fluctuating mood, and global assessment of 
functioning (GAF) of 68, among other things, was 
demonstrative of no more than occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks.

2.  Since September 2005, the veteran's symptoms of a bipolar 
disorder, including fluctuating mood, impaired concentration 
and attention, and a GAF of 45, among other things, are most 
consistent with "difficulty" in establishing and 
maintaining effective relationships.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for a 
bipolar disorder, prior to September 23, 2005, have not been 
met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 38 
C.F.R. §§ 4.126, 4.130, Diagnostic Codes (DCs) 9411, 9440 
(2005).

2.  The criteria for a rating in excess of 50 percent for a 
bipolar disorder, since September 23, 2005, have not been 
met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 38 
C.F.R. §§ 4.126, 4.130, DCs 9411, 9440 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2005).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2005).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2005).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2005). 

I.  Entitlement to a Rating in Excess of 30 Percent for a 
Bipolar Disorder, Prior to September 23, 2005

Under the current regulations, a 30 percent rating will be 
assigned for a bipolar disorder with occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

In order for the veteran to receive a rating higher than 30 
percent for a bipolar disorder, the evidence must show the 
following:

?	occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. (50 percent rating)

After a review of the claims file, the Board concludes that 
the evidence does not support a higher rating for a bipolar 
disorder for the period prior to September 2005.  

In an April 2002 VA examination, the veteran noted that she 
was unemployed and caring for her elderly father.  Mental 
status examination revealed that the veteran was anxious and 
appropriately dressed, but had irregular eye contact.  Her 
mood fluctuated between being happy to being depressed and 
tearful.  She denied hallucinations, delusions, or suicidal 
or homicidal ideations.  

Speech was pressured but productive.  Affect was described as 
flat and, at times, incongruent to thought content.  No 
obsessive, compulsive, or phobic phenomena were present.  
Cognitive functions were impaired in the area of 
concentration and attention.  Insight and judgment were fair.  
The final diagnoses included bipolar disorder, anxiety 
disorder, and alcoholism in remission.  The GAF was reported 
as 68.

Outpatient treatment records reflect that the veteran was 
generally in good spirits.  In a November 2000 note, she was 
forcing herself to be socially active and had built a network 
of support and friendship by way of a theater group, a group 
of women friends from her graduating class, a Shakespeare 
group, and her family members.  Additional outpatient 
treatment records reflect that she was generally doing well 
and without complaints.  Her father died in late 2002 and she 
related a period of depression but by January 2003 was 
reportedly "bouncing back and functioning satisfactorily 
well."

In April 2004, she was fired from a theater job but had 
"bounced back" from the incident.  In August 2004, the 
veteran was noted to be mildly anxious but was involved with 
a elder hostel group and participating in a trip to a New 
York theater.  She was noted to be stable on her psychiatric 
medications.  

In this case, the evidence does not support a higher rating, 
which would require symptoms consistent with the following:

*	flattened affect (the veteran's affect was noted to be 
flat at the time of the VA examination but outpatient 
treatment records reflect that she was stable on 
medication);
*	circumstantial, circumlocutory, or stereotyped speech 
(reported in the VA examination as pressured but 
productive, no problems reported in outpatient notes);
*	panic attacks more than once a week (none were described 
although she reported anxiety);
*	difficulty in understanding complex commands (not 
reported and outpatient treatment records reflect that 
she was actively involved in several social groups);
*	impairment of short- and long-term memory (not 
reported);
*	impaired judgment (described in the VA examination as 
"fair" but outpatient treatment records reflect 
appropriate responses to daily stresses);
*	impaired abstract thinking (attention and concentration 
were noted to be impaired in the VA examination but 
outpatient records reflect that the veteran was involved 
in multiple outside activities); or
*	disturbances of motivation and mood (had a fluctuating 
mood in the VA examination but was generally doing well 
during outpatient assessment).

In addition, the VA examiner assessed a GAF of 68, indicating 
a high degree of "mild" symptoms (a GAF of between 61 and 
70), including depressed mood and mild insomnia or some 
difficulty in social or occupational functioning, but 
generally functioning pretty well with some meaningful 
interpersonal relationships.  

While the GAF itself is not dispositive, the Board finds that 
the over-all picture of the veteran's psychiatric disability, 
including a longitudinal review of the outpatient treatment 
records, does not support a rating in excess of 30 percent 
prior to September 23, 2005.  

II.  Entitlement to a Rating in Excess of 50 Percent for a 
Bipolar Disorder, Since September 23, 2005

As noted above, the veteran's disability rating was increased 
to 50 percent effective September 23, 2005.  In order for her 
to receive a rating higher than 50 percent for a bipolar 
disorder the evidence must show the following:

?	occupational and social impairment with deficiencies in 
most areas due to such symptoms as suicidal ideation, 
obsessional rituals which interfere with routine 
activities, speech intermittently illogical, obscure, or 
irrelevant, near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively, impaired impulse control, 
spatial disorientation, neglect of personal appearance 
and hygiene, difficulty in adapting to stressful 
circumstances, inability to establish and maintain 
effective relationship.

In September 2005, the veteran underwent a VA examination, 
the results of which lead to an increase in her service-
connected psychiatric disability.  At that time, she was 
described as being confused about the rating and her 
diagnosis.  She was unemployed and remained on psychiatric 
medications.  She was able to care for her personal needs and 
could drive an automobile.  She maintained adequate social 
functioning and had close relatives and friends.  No thought 
processes or communication impairments were noted and she was 
cooperative.  

Mental status examination revealed that the veteran had 
irregular eye contact, had appropriate behavior, was 
appropriately groomed and had good personal hygiene.  Rapport 
was established, speech was spontaneous with normal rate, 
volume, and tone.  She denied hallucinations, delusions, 
obsessive or ritualistic behavior, or suicidal or homicidal 
ideations.  

The veteran's mood was self-reported as anxious and described 
by the examiner as dysphoric, and changed from anxious to 
depression to occasional elation.  Affect was constricted but 
appropriate to thought content and mood.  She was logical and 
coherent but required periodical goal redirection.  She was 
fully oriented to person, place, and time, and there were no 
deficiencies of cognition or memory.  Concentration and 
attention were moderately impaired.  Insight and judgment 
were fair.  

The final diagnoses included bipolar disorder, anxiety 
disorder, and alcohol abuse.  The GAF was reported as 45.  
The examiner reflected that the veteran's bipolar condition 
was worse since the last examination and complicated by an 
anxiety disorder, imposing additional restrictions.  There 
was no evidence of post traumatic stress disorder.

After a review of the claims file, the Board concludes that 
the evidence does not support higher rating for a bipolar 
disorder, which would require symptoms consistent with the 
following:

*	suicidal ideation (denied by the veteran);
*	obsessional rituals which interfere with routine 
activities (specifically not found); 
*	speech intermittently illogical, obscure, or irrelevant 
(speech was described as spontaneous with normal rate, 
volume, and tone);
*	near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively (not reported and she was able to care for 
her personal needs and drove a car);
*	impaired impulse control (not reported and she was able 
to maintain adequate social functions);
*	spatial disorientation (noted to be fully oriented);
*	neglect of personal appearance and hygiene (was noted to 
be appropriately groomed and have good personal 
hygiene); and 
*	difficulty in adapting to stressful circumstances (not 
reported).

In addition, the VA examiner assessed a GAF of 45, indicating 
"serious" symptoms, including suicidal ideation, severe 
obsessional rituals, frequent shoplifting or a serious 
impairment in social or occupational, such as no friends or 
an inability to keep a job).  

As above, while the GAF itself is not dispositive, the Board 
finds that the over-all picture of the veteran's psychiatric 
disability supports a 50 percent rating, but no more, for the 
period since September 23, 2005.  

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and her representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in her possession that 
pertains to the claim.  The veteran was notified of the VCAA 
as it applies to her present appeal by correspondence dated 
in September 2005.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran in September 2005 was not 
given prior to the first AOJ adjudication of the claims, the 
notice was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board and complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b).  

The issues on appeal were re-adjudicated and a supplemental 
statement of the case (SSOC) was provided to the veteran in 
February 2006.  The veteran has been provided every 
opportunity to submit evidence and argument in support of her 
claims, and to respond to VA notices. 

The VCAA notice letter provided to the veteran generally 
informed her of the evidence not of record that was necessary 
to substantiate her claims and identified which parties were 
expected to provide such evidence.  The veteran was notified 
of the need to give to VA any evidence pertaining to her 
claims.  There is no allegation from the veteran that she has 
any evidence in her possession that is needed for a full and 
fair adjudication of these claims.

In addition, by virtue of the rating decision on appeal, the 
statement of the case (SOC), and the SSOC, she was provided 
with specific information as to why these particular claims 
were being denied, and of the evidence that was lacking.  She 
was also supplied with the complete text of 38 C.F.R. § 
3.159(b)(1) in the July 2003 SOC and February 2006 SSOC.  

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  

Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102.  

The veteran has not claimed that VA has failed to comply with 
the notice requirements of the VCAA and the Board finds that 
the provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and all identified and authorized post-service 
medical records relevant to the issues on appeal have been 
requested or obtained.  

Next, in claims for disability compensation, the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that specific VA medical opinions pertinent 
to the issues on appeal were obtained in April 2002 and 
September 2005.  The available medical evidence is sufficient 
for adequate determinations.  Therefore, no further action is 
necessary under the mandate of the VCAA.


ORDER

The claim for entitlement to a rating in excess of 30 percent 
for a bipolar disorder, prior to September 23, 2005, is 
denied.

The claim for entitlement to a rating in excess of 50 percent 
for a bipolar disorder, since September 23, 2005, is denied.


REMAND
As noted above, this case was remanded by the Board in 
September 2005 for further development.  As a result, the 
veteran underwent a VA examination in September 2005.  At 
that time, the VA examiner noted that the veteran was 
unemployed due to her service-connected bipolar disorder.  

Significantly, the Board has jurisdiction to consider her 
possible entitlement to a TDIU in this appeal for a higher 
rating for her bipolar disorder, regardless of whether the RO 
expressly addressed the TDIU issue.  See VAOPGCPREC 6-96 
(Aug. 16, 1996); Suttman v. Brown, 4 Vet. App. 127, 132 
(1993); Norris v. West, 12 Vet. App. 413, 421 (1999); Caffrey 
v. Brown, 6 Vet. App. 377, 382 (1994); Fanning v. Brown, 4 
Vet. App. 225, 229 (1993); see also Roberson v. Principi, 251 
F.3d 1378, 1384 (Fed. Cir. 2001), VAOPGCPREC 12-2001 (July 6, 
2001).

In Roberson, the Federal Circuit held that once a veteran 
submits evidence of a medical disability, makes a claim for 
the highest rating possible, and submits "evidence of 
unemployability," the requirement of 38 C.F.R. § 3.155(a) 
that an informal claim "identify the benefit sought" is met 
and the VA must consider whether the veteran is entitled to 
TDIU.  See Roberson, 251 F.3d at 1384; VAOGCPREC 12-2001 
(July 6, 2001) (addressing the Roberson decision and its 
implication for VA adjudication).

The question of TDIU entitlement may be considered a 
component of an appealed increased rating claim; however, 
only if the TDIU claim is based solely upon the disability or 
disabilities that are the subject of the increased rating 
claim.  See VAOPGCPREC 6-96 (Aug. 16, 1996).  Generally, any 
statement by a credible professional, private or VA, 
indicating that the veteran is unemployable or cannot work 
appears to be sufficient to trigger an informal TDIU claim 
that must be addressed.  

In this case, the veteran's request for a higher rating for 
her service-connected psychiatric disability, coupled with 
the VA examiner's medical finding that the veteran was 
unemployed because of her service-connected bipolar disorder 
is sufficient to trigger a claim for TDIU.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should adjudicate the claim 
for a TDIU.  

2.  If the claim for TDIU is denied, the 
RO must review the claims file and ensure 
that the duty to assist and notice 
obligations have been satisfied in 
accordance with the Veterans Claims 
Assistance Act (VCAA) as provided in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Paralyzed Veterans of America 
v. Secretary of Veterans Affairs,  345 
F.3d 1334 (Fed. Cir. 2003).  
Particularly, the RO must notify the 
veteran, and her representative, if one 
is appointed, as to what evidence or 
information is needed to support the 
claim for TDIU, what evidence VA will 
develop, and what evidence she must 
furnish.  If she identifies private or VA 
medical evidence, it should be associated 
with the claims file.

3.  Thereafter, and if the claim is 
denied, the veteran and her 
representative, if one is appointed, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include the applicable law and 
regulations considered pertinent to the 
issues as well as a summary of the 
evidence received since the issuance of 
the last SSOC.  An appropriate period of 
time should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


